DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide on accompanying remarks/arguments papers specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments, particularly claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 20150213848 to Park (“Park”).
As to claim 1, Park teaches A method comprising: generating a high voltage; and programming a plurality of non-volatile memory cells in an array using the high voltage when a programming enable signal is asserted and providing a feedback loop to maintain the high voltage while programming the plurality of non-volatile memory cells (As found in at least FIGS. 1-2 and at least [0010], high voltage generator generates high voltage for programming memory cells in memory array 140; and this programming is performed when programming signals are enabled as found in at least [0032]; such programming performed on non-volatile memory cells as found in at least [0012]; and such programming high voltage is maintained by a feedback loop as found in at least [0010], [0019], [0021], etc., and at least FIG. 2).
As to claim 2, Park teaches wherein the programming comprises enabling one or more control gates coupled to the plurality of non-volatile memory cells to control application of the high voltage to the plurality of non-volatile memory cells (As found in at least FIG. 1 and at least [0013]: memory cell control gates are enabled with high voltage on lines ALMN to control programming thereof).
As to claim 4, Park teaches wherein the plurality of non-volatile memory cells are selected for programming by a digital input signal (As found in at least [0031]: Command signals, address signals and write data signals may be provided to the memory 500 as sets of sequential input/output ("I/O") signals transmitted through an I/O bus 528; all examples of digital signals).
As to claim 7, Park teaches A system comprising: an array of non-volatile memory cells; a high voltage buffer to output a high voltage; and a high voltage decoder to apply the high voltage to one or more selected non-volatile memory cells in the array and to provide feedback to the high voltage buffer (As found in at least FIGS. 1, 2 and 5; such system 500, memory array 530 comprising memory cells such as those on FIG. 1; high voltage decoder such as in FIGS. 2 and 5, and at least [0010], with feedback to the high voltage buffer such as in FIG. 2).
As to claim 8, Park teaches wherein the high voltage buffer comprises an operational amplifier (As found in at least FIG. 2).
As to claim 9, Park teaches the array is a vector-by-matrix multiplier (FIG. 9 and at least [0017] of the instant Application disclose a vector-by-matrix multiplier; anticipating such array, at least FIG. 1 of Park teaches substantially the same array architecture).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150213848 to Park (“Park”) in view of U.S. Patent/Publication No. 20180102704 to Achter et al. (“Achter”).  
As to claim 3, while Park teaches programming non-volatile memory with high voltage as set forth in the rejection to at least claim 1, Park may not expressly teach wherein the programming comprises applying the high voltage to one or more bit lines coupled to the plurality of non-volatile memory cells.
Yet, complementarily and relevantly, Achter teaches wherein the programming comprises applying the high voltage to one or more bit lines coupled to the plurality of non-volatile memory cells (As found in at least FIG. 3, and at least [0029])
Park and Achter are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory programming, particularly non-volatile memory.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Park as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Achter also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: programming of non-volatile memory, particularly the type described in the instant Application and also in the prior art references includes enabling biasing voltages applied to selected memory cells within an array, while at the same time providing enabling current through said memory cells for such programming to take place -incidentally, at least reading operations also include such memory cell biasing-; the more the current, the faster the programming; more current is directly proportional to more voltage by Ohm’s Law: V=I*R.  
Therefore, it would have been obvious to combine Park with Achter to make the above modification.
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150213848 to Park (“Park”) in view of U.S. Patent/Publication No. 20190207034 to Daryanani et al. (“Daryanani”).  
As to claim 5, while Park teaches non-volatile flash memory as found in at least [0030], Park may not expressly teach such flash non-volatile is split-gate.
However, complementarily and relevantly, Daryanani teaches non-volatile split-gate flash memory (As found in at least FIGS. 1A-1B and at least [0004]).
Park and Daryanani are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory programming, particularly non-volatile memory.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Park as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Daryanani also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in at least [0005-0006] of Daryanani, split-gate flash memory may be programmed by making use of hot electron injection that may need voltage charge pumps; yet even split-gate flash memory can be further improved as found in at least [0004] in Daryanani. 
Therefore, it would have been obvious to combine Park with Daryanani to make the above modification.
As to claim 10, see rejection to at least claim 5.
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150213848 to Park (“Park”) in view of Applicant’s Provided Prior Art (“APPA”).  
As to claim 6, at least APPA teaches stacked-gate flash memory cells (As found in at least FIG. 5: “Prior Art,” and [0013] and [0059] of the specification of the instant Application).
Park and APPA are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory programming, particularly non-volatile memory.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Park as set forth in this Office action and as found in the reference with the relevant and complementary teachings of APPA also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: stacked-gate flash memory may provide an advantage of smaller cell size since gate structures are stacked up rather than laid horizontally and adjacently. 
Therefore, it would have been obvious to combine Park with APPA to make the above modification.
As to claim 11, see rejection to at least claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827